Citation Nr: 1804025	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 2000 to September 2000, from February 2003 to October 2003, from January 2005 to June 2006, and from June 2006 until September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, provided that if there is only one service-connected disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Veteran is service connected for: posttraumatic stress disorder (PTSD) rated at 50 percent effective October 12, 2010, and 70 percent effective August 1, 2012; sleep apnea, rated at 50 percent effective September 2007; for a right and left ankle strain, each rated at 10 percent disabling effective November 1, 2015; and other service connected disorders, evaluated as noncompensable.  The combined rating is 90 percent effective October 12, 2010.  Thus, the ratings meet the threshold for a schedular TDIU.

The Board finds that the Veteran's symptoms show that he is unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD.  In that regard, the Veteran is shown to have trouble maintaining employment due to irritability, anger, and an inability to tolerate working relationships. 

A January 2008 VA examination reported that the Veteran's flexibility, adaptability, and efficiency in an industrial setting are severely to at times totally impaired.  At that time he was unemployed, although subsequently did obtain employment.  A March 2008 VA examination report showed that the Veteran had worked three jobs since the beginning of the year due to difficulty getting along with others.  The examiner opined that there was a moderate degree of impairment in occupational functioning.  An October 2010 statement from the Veteran's spouse reported that the Veteran had difficulty keeping jobs because he gets agitated with the people he works with and does not work well with others.  The Veteran's father-in-law stated that the Veteran was currently working, but had threatened to quit several times.  See October 2010 Buddy/Lay Statement.  The Board interprets the threats to quit as manifestations of the Veteran's irritability due to PTSD.

In August 2012, the Veteran reported that he last worked in January 2012.  In December 2012, the Veteran reported that he quit a job at Lowe's because of an altercation with a customer.  In a December 2012 VA examination, the examiner noted that the Veteran's irritability has caused problems when working in retail and that the Veteran had quit his job.  The examination report noted sleep impairment, depressed mood, irritability, and impulsivity were significantly effecting his occupational functioning and that he frequently missed work due to fatigue and no interest in going.

In July 2013, the evidence shows the Veteran quit his job as a driver.  The Veteran asserts it is because of his service-connected disabilities.  The evidence does not show that the Veteran has worked since that time.  Moreover, he is shown to be receiving Social Security Administration disability benefits.

Based on the foregoing, the Board finds that the Veteran is unable to secure and maintain substantially gainful employment.  Although the Veteran seems able to secure the employment, it is often short-lived because of his irritability and inability to tolerate co-workers and customers.  Thus, he cannot maintain the employment, as required by the standard, and, therefore, it is not gainful.  His irritability and unadaptability have been shown in VA examinations to be related to his PTSD.  His sleep apnea also contributes to his unemployability as it makes him fatigued.  Although, there is some evidence to the contrary and some doubt about the conclusion, when giving the benefit of the doubt to the Veteran, the Board finds that a TDIU is warranted.








ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.
.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


